    
   
   
       
   
   
    
   
    
        
        
       
 

Case 1:21-cv-10895-MLW Document 13-1 Filed 07/20/21 Pag
ASOC Filing Number: 202124502330 Date: 1/15/2021 1:02:00 PM

 
  

The Commonwealth of Massachusetts Minimum Fee: $500.00
William Francis Galvin

Secretary of the Commonwealth, Corporations Division
One Ashburton Place, 17th floor
Boston, MA 02108-1512
Telephone: (617) 727-9640

Annual Report

(General Laws, fone , :

Identification Number: 00104236]

 

Annual Report Filing Year: 2020

 

1.a. Exact name of the limited liabitity company: SWEET FEENEY MARKETING GROUP, LLC

 

  

1.b. The exact name of the limited Hability company as amended, is: SWEET FEENEY MARKETING
GROUP, LLC

 

  

Za. Location of its principal office:
No. and Street: 50 BELLEVUE RD.
City or Town: UINCY State: MA Zip: 02171 Country: USA

 

 

2b. Street address of the office in the Commonwealth at which the records will be maintained:

No. and Street: 50 BELLEVUE RD, .
City or Town: UINCY State: MA Zip: 02171 Country: USA

    
 
     
 
   
  

      

 

  

3. The general character of business, and if the limited liability company is organized to render professional
service, the service to be rendered:

DIRECT MARKETING

 

4, The latest date of dissolution, if specified:

 

  
     
     
     
       
         
       

5. Name and address of the Resident Agent:
Name: CHRISTINA (FAY) FEENEY

No. and Street: 50 BELLEVUE RD.

City or Town: UINCY State: MA Zip: 02171 Country: USA

 

6. Fhe name and business address of each manager, if any:

 

 

Title Individual Name Address (no PC Box)
: First, Middle, Last, Suffix - Address, City or Town, State, Zip Cade
MANAGER CHRISTINA N. (FAY) FEENEY 50 BELLEVUE RD

QUINCY, MA 02171 USA

 

MANAGER CHRISTINA N. (FAY} FEENEY

   
   
  

50 BELLEVUE RD.
QUINCY, MA G2171 USA

 

 

 

 

 

 

 
 
     

7. The name and business address of the person{s) in addition to the manager(s}, authorized to execute
documents to be filed with the Cerporations Division, and at least one person shall be named if there are no
managers.
Case 1:21-cv-10895-MLW Document 13-1 Filed 07/20/21 Page 2 of 3

 

Title Individual Name Address (no PO Box}
First, Middle, Last, Suffix Address, City or Town, State, Zip Code

 

 

 

 

 

 

 

8. The name and business address of the person(s) authorized to execute, acknowledge, deliver and record
any recordable instrument purporting to affect an interest in real property:

 

Title Individual Name Address (no PO Box)
First, Middle, Lest, Suffix Address, City or Town, State, Zin Code

 

REAL PROPERTY CHRISTINA FEENEY 50 BELLEVUE ROAD
QUINCY, MA 02171 US

 

 

 

 

 

 

| 9. Additional matters:

SIGNED UNDER THE PENALTIES OF PERJURY, this 15 Day of January, 2021,
CHRISTINA FEENEY , Signature of Authorized Signatory.

 

© 2004 - 2021 Commonweaith of Massachusetts
All Rights Reserved

 
Case 1:21-cv-10895-MLW Document 13-1 Filed 07/20/21 Page 3 of 3
MA SOC. Filing Number: 202124502330 Date: 1/15/2021 1:02:00 PM

THE COMMONWEALTH OF MASSACHUSETTS

[hereby certify that, upon examination of this document, duly submitted to me, it appears
that the provisions of the General Laws relative to corporations have been complied with,
and I hereby approve said articles; and the filing fee having been paid, said articles are

deemed to have been filed with me on:

January 15, 2021 01:02 PM

WILLIAM FRANCIS GALVIN

Secretary of the Commonwealth
